Case 7:18-cr-02055 Document1 Filed in TXSD on 11/29/18 Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

 

United States of America ) .
v. ) _— ‘ @ Sv
Steve Longoria YOB 1994 ) Case No. + A g Ww | 2 Y 4 |
United States Citizen ) , .
- |
)
Defendant(s)
CRIMINAL COMPLAINT

'
|

|

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 19,2018 in the county of Zapata in the
Southern District of . Texas - , the defendant(s) violated:
Code Section Offense Description
8 USC 1324(a)(1)(A)(ii) knowing or in reckless disregard of the fact that Celeo RAMIREZ-Velasquez, a

national of Honduras, and Darwin GUTIERREZ-Murillo, a national of Honduras,
had entered the United States in violation of law, did knowingly transport, or
move or attempted to transport or move said aliens in furtherance of such
violation of law within the United States

This criminal complaint is based on these facts:

See Attachment "A"

¥ Continued on the attached sheet.

Nipraed Deut! Lntann — REZ

" ZA Complainant's signature

 

a

a“ . Ryan McTaggart, HSI Special Agent
me (1 / 26 /L a Printed name and title
Sworn to before me and signed in my presence.

 

 

Date: © MLLi2f/2 -—B%4.A.
. Lo VY Judge’s signature

City and state: McAllen, Texas Juan F. Alanis, United States Magistrate Judge
: Printed name and title
Case 7:18-cr-02055 Document1 Filed in TXSD on 11/29/18 Page 20f2—
Attachment “A”

On November 19, 2018, United States Border Patrol (USBP) Agents conducted a vehicle stop in
Zapata, Texas. The vehicle was occupied by a driver and four (4) passengers. The four (4) -
passengers inside the vehicle were questioned regarding their immigration status and all admitted
to being in the United States without any valid immigration documents which would allow them
to enter or remain in the United States legally.

At the USBP Station all four (4) passengers were determined to be citizens of Honduras present
in the United States without any valid immigration documents which would allow them to enter
or remain in the United States legally.

During a post Miranda warning statement, the driver, Steve LONGORIA, stated LONGORIA
had agreed to smuggle the UDAs for an individual in Mexico and was to receive
methamphetamine as payment for smuggling the aliens.

On November 19, 2018, USBP Agents also interviewed Celeo RAMIREZ-Velasquez, one of the
UDAs arrested with LONGORIA and a citizen of Honduras illegally present in the United
States. RAMIREZ-Velasquez was shown a photographic line-up consisting of six (6) persons
with similar appearances and RAMIREZ-Velasquez identified the photograph of LONGORIA as
the driver of the vehicle. RAMIREZ-Velasquez stated LONGORIA had agreed to transport the
four (4) UDAs encountered with LONGORIA during the traffic stop and LONGORIA was

aware all four (4) individuals were citizens of Honduras. RAMIREZ-Velasquez stated
LONGORIA gave instructions regarding where to sit inside the vehicle and told them to remain
calm if they encountered law enforcement officers.

On November 19, 2018, LONGORIA contacted HSI Special Agents via telephone and
LONGORIA stated LONGORIA had been arrested by USBP while driving a load of UDAs.

On November 27, 2018, Homeland Security Investigations (HSI) Special Agents and USBP
Agents interviewed Darwin GUTIERREZ-Murillo, one of the UDAs encountered with
LONGORIA and a citizen of Honduras illegally present in the United States. GUTIERREZ-
Ramirez was shown a photographic line-up consisting of six (6) persons with similar
appearances and GUTIERREZ-Ramirez identified the photograph of LONGORIA as the driver

. of the vehicle, GUTIERREZ-Ramirez stated LONGORIA picked up the four (4) UDAs on the:
side of the road and after the UDAs were inside the vehicle, LONGORIA instructed the UDAs to
remain calm and act natural.

~ Both RAMIREZ- Velasquez and GUTIERREZ- Ramirez are undocumented aliens and will be
used as Material Witnesses to this case.
